Citation Nr: 1820246	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-29 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for squamous carcinoma of the left tonsil, claimed as oropharynx cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service with the U.S. Air Force from December 1967 to December 1971 and from July 1981 to August 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  In February 2017, the Veteran appeared and provided testimony at a Board hearing and a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed squamous cell carcinoma of the tonsils as a result of herbicide exposure in service.  His service personnel records show he served on active duty in the Republic of Vietnam during the Vietnam era, and therefore is presumed to have been exposed to herbicides (Agent Orange) during such service.  However, squamous cell carcinoma of the tonsils is not one of the respiratory cancers that the National Academy of Science has found to be epidemiologically linked to herbicide exposure and so it not subject to presumptive service connection based on in-service herbicide exposure under 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

Of record is a medical opinion from a private physician who explained that the Veteran's cancer of the tonsils, or oropharynx cancer, is an upper respiratory cancer that would fall under the Agent Orange presumptive conditions that include cancers of the lung, bronchus, larynx and trachea.  See correspondence from M.B. Gillespie, M.D. at Medical University of South Carolina dated May 12, 2016.  Unfortunately the opinion is limited in terms of its ultimate probative value as Dr. Gillespie provided only the barest of conclusions and did not explain what evidence supported the conclusions or reference any clinical data or other evidence as rationale for the opinion.  

More importantly, the medical opinion is considerably weakened by the fact that Dr. Gillespie did not mention, or rule out, the role that the Veteran's smoking history played in the development of oropharynx cancer.  Private treatment records reflect that when the cancer was found, the physician noted the Veteran's extensive smoking history of 1 pack of cigarettes per day for 45 years.  In fact, the Veteran was still smoking at the time of his diagnosis and was advised to stop.  See clinical records from Sumter Ear Nose, Throat & FPS and Colonial Family Practice dated in July 2010.  So although herbicide exposure has been established, the Board is not free to disregard this evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA has discretion to arrange for a medical examination or opinion when necessary to make an informed decision).

Given the foregoing, the Board finds an opinion regarding whether the Veteran's oropharynx cancer is considered a type of respiratory cancer similar to cancer of the lung, lung, bronchus, larynx and trachea is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the case is REMANDED for the following action:

1.  Refer the claim file to an appropriate VA otolaryngologist/oncologist or an examiner with similar expertise for a medical opinion.  All findings should be reported in detail.  Following a review of the relevant evidence, the clinician should determine:

a) whether the Veteran's squamous cell carcinoma of the tonsils (oropharynx cancer) is considered a respiratory cancer similar to cancer of the lung, bronchus, larynx and trachea; and if not

b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's squamous cell carcinoma of the tonsils (oropharynx cancer) is causally related service, to include exposure to herbicide agents (Agent Orange) as opposed to his history of smoking.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service. 

In providing this opinion, the clinician should specifically address the Veteran's smoking history (the record shows that he smoked 1 packs per day for 45 years), and Dr. Gillespie's opinion.  If the clinician agrees or disagrees with Dr. Gillespie's opinion, he/she should specify their reasoning for doing so.  

The clinician should be aware that the fact that squamous cell carcinoma of the tonsils (oropharynx cancer) is not listed as a disability subject to presumptive service connection is not dispositive evidence weighing against the claim.  As such, it should not be used as the sole basis in support of a negative nexus opinion.  He/She must explain the underlying rationale for all opinions expressed, citing to supporting factual data and medical literature, as deemed indicated.  If he/she cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

2.  Then, readjudicate the claim on appeal.  If the decision is adverse to the appellant, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).

